Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Amendment
No claims have been amended, canceled or newly added.
Claims 1-20 are pending.



Response to Arguments

I.	Applicant's arguments filed 7/28/21 have been fully considered but they are not persuasive. 
	A. 	With respect to claim 1—Applicant argues that “Sullad does not suggest allowing the client devices, executing a plurality of presenter client applications corresponding to a plurality of client devices to submit a request to join a presenter session established by the presenter server application, which can in turn share the contents of the presenter client applications to be displayed by the presenter server device”.

		Examiner respectfully disagrees. As presented in the previous rejection, Sullad et al is relied upon for teaching the claim limitations of “a presenter server and receiving, from a plurality of presenter client applications corresponding to a plurality of client devices, a request to join a presenter session established by the presenter server application”. The teachings offered by Sullad et al disclose a presenter server (para 0289—RDP server) for establishing the presentation session between the devices and a means for joining the shared presenter session (paras 0285, 0288-290). Sullad et al teach the client initiating a connection with the RDP share function enabled, selecting links associated with the RDP shared sessions and joining the shared RDP session; if the session connection is established then the client receives shared presenter data from the RDP server wherein any “changes made by one user or client in the session may be visible to all the joined users in their respective browsers. The client component is provided with extra intelligence and flexibility to allow controlling of the inputs in the main presenter session and in any of the joined sessions” (para 0285). Sullad et al further state that “mouse and keyboard para 0290). The teaching offered by Sullad et al therefore adequately teach the claim language and the rejection is maintained.


	B. 	With respect to claim 1—Applicant disagrees with the teachings offered by Campbell et al in the previous rejection, arguing that—“Campbell merely discloses allowing a "locally running application" to be shared with "the endpoint display device 120." The reference does not contemplate sharing contents of a plurality of presenter client applications to be display on the display of a presenter device as is recited by claim 1.”

Examiner respectfully disagrees. As presented in the previous rejection, Campbell et al is relied upon for teaching the claim limitation of “a connection between a presenter device and a display device, the display device being separate from a display of the presenter device (Figure 1, paras 0032, 0037, 0045—server application, presenter device and separate endpoint display device); causing, by the presenter server application, contents of the plurality of presenter client applications that are shared with the presenter server application to be displayed by the presenter server application on the display of the presenter device (paras 0003, 0023, 0042—sharing presenter application)”. This teaching adequately describes a connection between a presenter device and a display device.
Campbell et al clearly teach that a device “may share a single session of a given application 115 (via local client applications, via a server application, or via a cloud-based web services application), or each of the devices may run separate sessions locally and communicate commands and changes to each other as required” (para 0023). It can be seen that Campbell et al does not merely disclose sharing locally running applications, but also a server or cloud-based web service application. Furthermore, Campbell et al disclose that “a presenter/user to operate in or in association with a locally running application or private collaboration mode in a shared session via a cloud-based service, followed by only sending those changes or revision records to the endpoint display device 120 as desired by the presenter/user…the user may send entire sets of changes wherein the application 115 operating at the receiving endpoint display devices may para 0042). Thus the teachings offered by Campbell et al sufficiently teach the claim language of the claimed limitation, therefore the rejection is maintained.




Claim Rejections - 35 USC § 103

II.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

III.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al (US 2017/0161252) in view of Sullad et al (US 2014/0359003).

a.	Per claim 1, Campbell et al teach a method, comprising: 
a connection between a presenter device and a display device, the display device being separate from a display of the presenter device (Figure 1, paras 0032, 0037, 0045—server application, presenter device and separate endpoint display device); 

causing, by the presenter server application, contents of the plurality of presenter client applications that are shared with the presenter server application to be displayed by the presenter server application on the display of the presenter device (paras 0003, 0023, 0042—sharing presenter application); 

obtaining, by a user interface of the presenter server application, a selection of a first one of the contents of a first one of the client devices (paras 0029, 0046—user interface); and 

causing, by the presenter server application, the selection to be rendered on the display device, wherein the contents of the plurality of presenter applications remain displayed on the display of the presenter devices (Figure 2, para 0033-36, 0040—selections rendered on endpoint display device). 

Campbell et al teach the limitations as applied above, yet fail to explicitly teach a presenter server and receiving, from a plurality of presenter client applications corresponding to a plurality of client devices, a request to join a presenter session established by the presenter server application. However, Sullad et al teach a presenter server (para 0289) for establishing the presentation session between the devices and a means for joining the shared presenter session (paras 0285, 0288-290).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Campbell et al and Sullad et al for the purpose of provisioning a presenter server that establishes a connection between the presenter device and display device for robust and efficient communication between the device, while allowing other user devices to join into the presentation session to collaborate with multiple users.
	Claims 8 and 15 contain limitations that are substantially equivalent to the limitations of claim 1 and are therefore rejected under the same basis.
b.	Per claim 2, Campbell et al and Sullad et al teach the computer-implemented method of claim 1, Sullad et al further teach the method further comprising: obtaining, by the presenter server application, a second selection of a second one of the contents; and causing, by the presenter server application, the second selection to be rendered on the display device (paras 0098, 0133, 0146, 0148, 0180-185; Campbell et al: paras 0040-42—selection of content suitable to display).
Claims 9 and 16 contain limitations that are substantially equivalent to the limitations of claim 2 and are therefore rejected under the same basis.
c.	Per claim 3, Campbell et al and Sullad et al teach the computer-implemented method of claim 1, Campbell et al further teach wherein the plurality of presenter client applications are executed by a respective plurality of digital whiteboard devices (para 0002—whiteboard).
Claims 10 and 17 contain limitations that are substantially equivalent to the limitations of claim 3 and are therefore rejected under the same basis.
d.	Per claim 4, Campbell et al and Sullad et al teach the computer-implemented method of claim 1, Campbell et al further teach wherein the selection of the first one of the contents is obtained through touchscreen user interface on the presenter device (para 0053; Sullad et al: paras 0136, 0283, 0285—touchscreen). 
Claims 11 and 18 contain limitations that are substantially equivalent to the limitations of claim 4 and are therefore rejected under the same basis.
e.	Per claim 5, Campbell et al and Sullad et al teach the computer-implemented method of claim 1, Campbell et al further teach wherein the selection of the first one of the contents is obtained by identifying a voice corresponding a first one of the presenter client applications, the voice obtained through a microphone associated with the presenter server device (paras 0022, 0053—voice input).
Claims 12 and 20 contain limitations that are substantially equivalent to the limitations of claim 5 and are therefore rejected under the same basis.
f.	Per claim 6, Campbell et al and Sullad et al teach the computer-implemented method of claim 1, Campbell et al further teach the method further comprising authenticating, by the presenter server application, that a presenter client device corresponding to the contents paras 0040-42, 0047-48, 0062—content security for presenter control; Sullad et al: paras 0210, 0217, 0225—authentication of user presenter for to facilitate trusted session for confidential content).
Claims 13 and 19 contain limitations that are substantially equivalent to the limitations of claim 6 and are therefore rejected under the same basis.
g.	Per claim 7, Campbell et al and Sullad et al teach the computer-implemented method of claim 1, Campbell et al further teach wherein the presenter server device also executes a presenter client application that is one of the plurality of presenter client applications (paras 0023-29—presenter client applications; Sullad et al: paras 0289-290).
Claim 14 contain limitations that are substantially equivalent to the limitations of claim 7 and are therefore rejected under the same basis.


Conclusion
IV.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

V.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448